                        Case 1:20-cr-00026-DAD-SKO Document 43 Filed 10/06/20 Page 1 of 4




                    1    JAMES R. HOMOLA #60244
                         Attorney at Law
                    2    2950 Mariposa Street, Ste. 250
                         Fresno, California 93721
                    3    Telephone: (559) 441-7111

                    4    Attorney for Defendant
                         JOSHUA LEONARD
                    5

                    6                 IN THE UNITED STATES DISTRICT COURT FOR THE

                    7                         EASTERN DISTRICT OF CALIFORNIA

                    8                                     * * * * *

                    9    UNITED STATES OF AMERICA,  |          CASE NO. CR-20-26 NONE-SKO
                                                    |
                   10                Plaintiff,     |
                                                    |          REPLY TO GOVERNMENT’S
                   11    vs.                        |          SENTENCING MEMORANDUM
                                                    |
                   12    JOSHUA LEONARD,            |          Date: October 9, 2020
                                                    |          Time: 10:00 am
                   13                Defendant.     |
                         ___________________________/
                   14

                   15          Defendant JOSHUA LEONARD, by and through his attorney of

                   16    record, James R. Homola, submits the following discussion in

                   17    support of his contention that a custodial sentence of 10 months,

                   18    followed by a year of supervised release, as described in the
                         plea agreement, recommended by the Probation Officer, and
                   19
                         prescribed by straightforward application of the US Sentencing
                   20
                         Guidelines, is the appropriate sentence in this case,
                   21
                         notwithstanding the government’s request, instead, for a sentence
                   22
                         of four years probation.
                   23

James R. Homola
Attorney at Law
2950 Mariposa St
  Suite 250
Fresno, CA 93721
(559) 441-7111
                        Case 1:20-cr-00026-DAD-SKO Document 43 Filed 10/06/20 Page 2 of 4




                    1

                    2    I     SENTENCE
                               Mr. LEONARD has been in custody since his arrest, in Texas,
                    3
                         in January of this year.      Bail was denied, then and subsequently,
                    4
                         after repeated requests, and over repeated invocations of the
                    5
                         Speedy Trial Act, each time opposed by the government.
                    6
                               In consequence, as of the date of sentencing, Mr. LEONARD
                    7
                         will already have served all, or nearly all, of the custodial
                    8
                         sentence recommended by the Probation Officer, and will be liable
                    9    for any custodial time yet unserved, and for a period of
                   10    supervised release of not more than one year, pursuant to the
                   11    express terms of 18 USC §3583(b)(3).

                   12          The government, by this request, seeks to have its cake, and

                   13    eat it, too.     The government seeks, effectively imposition of the

                   14    full term of custody called for by the recommendation of the
                         Probation Officer, pursuant to the US Sentencing Guidelines, and
                   15
                         contemplated by the plea agreement [Document #35], and, after
                   16
                         that custodial term has been served, nearly to completion, under
                   17
                         the especially fraught conditions of an ongoing Covid19 pandemic,
                   18
                         adding an extended term of supervision that is not authorized by
                   19
                         the Guidelines, and is expressly excluded by the relevant
                   20
                         statute, 18 USC §3583(b)(3).
                   21          The request of the government also contravenes the terms of
                   22    the plea agreement, which expressly states that the maximum
                   23    sentence Mr. LEONARD could receive (excluding fines and

James R. Homola
Attorney at Law
2950 Mariposa St
  Suite 250
Fresno, CA 93721
(559) 441-7111                                                2
                        Case 1:20-cr-00026-DAD-SKO Document 43 Filed 10/06/20 Page 3 of 4




                    1    assessments) would be one year in custody, and one year of

                    2    supervised release.      The plea agreement makes no mention of any
                         alternative, years-longer sentence of probation, as if Mr.
                    3
                         LEONARD had not already served these many months in custody.
                    4
                         [Plea Agreement, §V, ¶5, under the heading “Maximum Sentence”].
                    5
                         Mr. LEONARD could not but regard this as a “bait and switch”
                    6
                         artifice; it will not promote respect for the law.
                    7
                         II    FURTHER HEARING RE RESTITUTION
                    8
                               While restitution is already addressed in the Presentence
                    9    Report, the government also requests another hearing, within 90
                   10    days, to allow further efforts to contact the complaining
                   11    witness, to “clarify the amounts of restitution she previously

                   12    requested.”    The government has already interviewed this witness,

                   13    over a period of days, and has subsequently had nearly a year to

                   14    gather any such further information from her as might be needed.
                               The government cites §3664(d)(5) in support of this request,
                   15
                         but has offered no other reason than that the government has been
                   16
                         unable to reach the complaining witness.         However, the statute
                   17
                         states that “Such order may be granted only upon a showing of
                   18
                         good cause for the failure to include such losses in the initial
                   19
                         claim for restitutionary relief.” [18 USC §3664(d)(5)]
                   20
                               In this case, this is a witness the government already had
                   21    substantial time to interview, over a period of days, and did so
                   22    interview, including as to the matter at issue.
                   23

James R. Homola
Attorney at Law
2950 Mariposa St
  Suite 250
Fresno, CA 93721
(559) 441-7111                                                3
                        Case 1:20-cr-00026-DAD-SKO Document 43 Filed 10/06/20 Page 4 of 4




                    1          Mr. LEONARD contends that the bare failure to contact this

                    2    witness, again, over the ensuing nine or ten months, does not
                         establish good cause for failure to include any conjectured
                    3
                         additional losses.     Nor is there any reason to expect that the
                    4
                         government, after being apparently unable to contact this witness
                    5
                         over the course of this last year, will now likely be able to do
                    6
                         so within the next 90 days.
                    7
                         III   CONCLUSION
                    8
                               For all the foregoing reasons, it is respectfully requested
                    9    that the Court impose the sentence, ten months in custody, and
                   10    one year of supervised release, contemplated by the plea
                   11    agreement, prescribed by the US Sentencing Guidelines, and

                   12    recommended by the Probation Officer.

                   13    DATED: October 6, 2018             Respectfully submitted,

                   14                                       /s/ James R. Homola
                                                            JAMES R. HOMOLA
                                                            Attorney for Defendant
                   15                                       JOSHUA LEONARD
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

James R. Homola
Attorney at Law
2950 Mariposa St
  Suite 250
Fresno, CA 93721
(559) 441-7111                                                 4
